DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS
We Claim:
1. (Original) A superstereoscopic display with enhanced off-angle separation comprising: a first light source;
a lenticular lens optically coupled to the first light source that, with the first light source, generates a first light output having viewing angle dependency; and
a high-index optical volume optically coupled to the lenticular lens; wherein the optical volume has an index of refraction greater than one; and
a tracking sensor, wherein the first light source modifies the first light output to enable superstereoscopic viewing of the first three-dimensional image for a first viewer based on at least one of head tracking data and eye tracking data, the at least 
wherein the first light source transmits the first light output to the high-index optical volume; wherein the high-index optical volume transmits the first light output to free-space; wherein, after transmission by the high-index optical volume, the first light output comprises a first visible image at a first viewing angle and a second visible image, non-identical to the first visible image, at a second viewing angle separated by a first nonzero angle from the first viewing angle, and a third visible image non-identical to the first and second visible images, at a third viewing angle separated by a second non-zero angle from the second viewing angle; wherein the first, second, and third visible images correspond to views of a first three-dimensional image and enable superstereoscopic viewing of the first three-dimensional image; wherein the first light source further modifies the first light output in response to the first viewer moving closer to the display by performing at least one of: modifying the first light output to reduce view ghosting in response to the first viewer moving closer to the display, modifying the first light output to correct for aspect ratio distortion in response to the first viewer moving closer to the display, and modifying the first light output to correct for depth perception change in response to the first viewer moving closer to the display.
2. (Original) The superstereoscopic display of claim 1, wherein the first light source further modifies the first light output to reduce view ghosting in response to the first viewer moving closer to the display.
(Original) The superstereoscopic display of claim 2, wherein the first light source damps modifications of the first light output in response to changes in head or eye tracking data.
4. (Original) The superstereoscopic display of claim 1, wherein the first light source further modifies the first light output to correct for aspect ratio distortion in response to the first viewer moving closer to the display.
5. (Original) The superstereoscopic display of claim 4, wherein the first light source damps modifications of the first light output in response to changes in head or eye tracking data.
6. (Original) The superstereoscopic display of claim 1, wherein the first light source further modifies the first light output to correct for depth perception change in response to the first viewer moving closer to the display.
7. (Original) The superstereoscopic display of claim 6, wherein the first light source damps modifications of the first light output in response to changes in head or eye tracking data.
8. (Original) The superstereoscopic display of claim 1, wherein the high-index optical volume decreases the perceived viewing distance of the first, second, and third visible images such that the first, second, and third visible images appear to be located within the high-index optical volume.
9. (Original) The superstereoscopic display of claim 8, further comprising a set of optical volume guides located at a first surface of the high-index optical volume; wherein the set of optical volume guides enhances depth perception of images displayed by the display.
(Original) The superstereoscopic display of claim 9, wherein the optical volume guides are painted on, adhered to, etched into, or printed on a surface of the high-index optical volume.
[[7]]11. (Currently Amended) The superstereoscopic display of claim 1, wherein the lenticular lens is a onedimensional lenticular lens parallel to addressable columns of the first light source; wherein the one-dimensional lenticular lens is perpendicular to addressable rows of the first light source.
[[8]]12. (Currently Amended) The superstereoscopic display of claim [[7]]11, wherein the lenticular lens is a onedimensional lenticular lens oriented at an angle of more than zero but less than ninety degrees relative to addressable columns of the first light source, resulting in apportionment of resolution loss across both the addressable columns and addressable rows of the first light source.
[[9]]13. (Currently Amended) The superstereoscopic display of claim [[7]]11, wherein the lenticular lens is a two dimensional lenticular lens resulting from stacking two one-dimensional lenticular lenses.
[[10]]14. (Currently Amended) A superstereoscopic display with enhanced off-angle separation comprising: a first light source;
a lenticular lens optically coupled to the first light source that, with the first light source, generates a first light output having viewing angle dependency; and
a high-index optical volume optically coupled to the lenticular lens; wherein the optical volume has an index of refraction greater than one; and
a tracking sensor, wherein the first light source modifies the first light output to enable superstereoscopic viewing of the first three-dimensional image for a first viewer 
wherein the first light source transmits the first light output to the high-index optical volume; wherein the high-index optical volume transmits the first light output to free-space; wherein, after transmission by the high-index optical volume, the first light output comprises a first visible image at a first viewing angle and a second visible image, non-identical to the first visible image, at a second viewing angle separated by a first nonzero angle from the first viewing angle, and a third visible image non-identical to the first and second visible images, at a third viewing angle separated by a second non-zero angle from the second viewing angle; wherein the first, second, and third visible images correspond to views of a first three-dimensional image and enable superstereoscopic viewing of the first three-dimensional image.
[[11]]15. (Currently Amended) The superstereoscopic display of claim [[10]]14, wherein the first light source modifies the first light output to enable superstereoscopic viewing of the first three-dimensional image for the first viewer; wherein the first light source modifies the first light output to enable superstereoscopic viewing of a second three-dimensional image for the second viewer.
[[12]]16. (Currently Amended) The superstereoscopic display of claim [[11]]15, wherein the first and second three-dimensional images are identical.
[[13]]17.  (Currently Amended) The superstereoscopic display of claim [[12]]15, wherein the first light source modifies the first light output to provide a first perspective 
[[13]]18. (Currently Amended) The superstereoscopic display of claim [[12]]17, wherein the first light source modifies the first light output to provide a second perspective of the first three-dimensional image to the second viewer based upon a viewing angle, viewing distance, and viewing height of the second viewer; wherein the first and second perspectives are non-identical.
[[14]]19. (Currently Amended) The superstereoscopic display of claim [[13]]18, wherein the first light source initially modifies the first light output such that the first perspective is modified to reflect a first viewing height of the first viewer and such that the second perspective is modified to reflect a second viewing height of the second viewer; wherein the first and second viewing heights are nonidentical.
[[15]]20. (Currently Amended) The superstereoscopic display of claim [[14]]19, wherein the first light source later modifies the first light output such that both of the first and second perspectives reflect the first viewing height of the first viewer in response to the second viewer moving toward the first viewer.
[[16]]21. (Currently Amended) The superstereoscopic display of claim [[10]]14, wherein the first light source further modifies the first light output in response to the first viewer moving closer to the display by performing at least one of: modifying the first light output to reduce view ghosting in response to the first viewer moving closer to the display, modifying the first light output to correct for aspect ratio distortion in response to the first viewer moving closer to the display, and modifying the first light output to 
[[17]]22. (Currently Amended) The superstereoscopic display of claim [[16]]21, wherein the first light source further modifies the first light output to reduce view ghosting in response to the first viewer moving closer to the display.
[[18]]23. (Currently Amended) The superstereoscopic display of claim [[17]]22, wherein the first light source damps modifications of the first light output in response to changes in head or eye tracking data.
[[19]]24. (Currently Amended) The superstereoscopic display of claim [[16]]21, wherein the first light source further modifies the first light output to correct for aspect ratio distortion in response to the first viewer moving closer to the display.
[[20]]25. (Currently Amended) The superstereoscopic display of claim [[19]]24, wherein the first light source damps modifications of the first light output in response to changes in head or eye tracking data.
[[21]]26. (Currently Amended) The superstereoscopic display of claim [[16]]21, wherein the first light source further modifies the first light output to correct for depth perception change in response to the first viewer moving closer to the display.
[[22]]27. (Currently Amended) The superstereoscopic display of claim [[21]]26, wherein the first light source damps modifications of the first light output in response to changes in head or eye tracking data.
[[23]]28. (Currently Amended) The superstereoscopic display of claim [[10]]14, wherein the high-index optical volume decreases the perceived viewing distance of the 
[[24]]29. (Currently Amended) The superstereoscopic display of claim [[23]]28, further comprising a set of optical volume guides located at a first surface of the high-index optical volume; wherein the set of optical volume guides enhances depth perception of images displayed by the display.
[[25]]30. (Currently Amended) The superstereoscopic display of claim [[24]]29, wherein the optical volume guides are painted on, adhered to, etched into, or printed on a surface of the high-index optical volume.
[[26]]31. (Currently Amended) The superstereoscopic display of claim [[10]]14, wherein the lenticular lens is a onedimensional lenticular lens parallel to addressable columns of the first light source; wherein the one-dimensional lenticular lens is perpendicular to addressable rows of the first light source.
[[27]]32. (Currently Amended) The superstereoscopic display of claim [[26]]31, wherein the lenticular lens is a onedimensional lenticular lens oriented at an angle of more than zero but less than ninety degrees relative to addressable columns of the first light source, resulting in apportionment of resolution loss across both the addressable columns and addressable rows of the first light source.
[[28]]33. (Currently Amended) The superstereoscopic display of claim [[26]]31, wherein the lenticular lens is a two dimensional lenticular lens resulting from stacking two one-dimensional lenticular lenses.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2019 was considered by the examiner.
Drawings
The drawings were received on 4/4/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
Regarding Claim 1, Sugiyama (US 2007/0165145, of record) discloses a superstereoscopic display (Fig. 2, Paragraphs 0035-0045) with enhanced off-angle separation comprising: a first light source (Fig. 2, backlight 5, Paragraph 0036);
a lenticular lens (Fig. 2, lenticular lens 8, Paragraph 0040) optically coupled to the first light source that, with the first light source, generates a first light output having viewing angle dependency (Fig. 2, lens patterns 8a, Paragraph 0040, Fig. 11, Fig. 15); and
a optical volume optically coupled to the lenticular lens (Fig. 2, 2, 3, 4, and 9 are optically coupled to lenticular lens array 8, Paragraphs 0036 and 0040), 
Sugiyama does not specifically disclose a high-index optical volume optically coupled to the lenticular lens; wherein the optical volume has an index of refraction greater than one;
However Schmidtlin (US 2017/0139213, of record), in the same field of endeavor, teaches a high-index optical volume optically coupled to the lenticular lens; wherein the optical volume has an index of refraction greater than one (Fig. 7A, beam deflector, Paragraphs 0176, 0177, 01778, and 0187, refractive index = 1.4905) for the purpose of directing stereoscopic images towards a viewer’s eye (Paragraph 0110).

Nishihara (US 2005/0078370, of record), in the same field of endeavor, teaches a third visible image non-identical to the first and second visible images, at a third viewing angle separated by a second non-zero angle from the second viewing angle; wherein the first, second, and third visible images correspond to views of a first three-dimensional image and enable superstereoscopic viewing of the first three-dimensional image (Paragraphs 0058, 0065, 0125, and 0128, four pairs of parallax images, Fig. 3, Fig. 8) for the purpose of improving resolution of a stereoscopic image.
Larson et al. (US 2015/0022887) discloses a tracking sensor (Fig. 3, sensors 222), wherein the first light source modifies the first light output to enable superstereoscopic viewing of the first three-dimensional image for a first viewer based on at least one of head tracking data and eye tracking data, the at least one of head tracking data and eye tracking data corresponding to the first viewer and captured by the tracking sensor (Paragraphs 0042).

“wherein the first light source further modifies the first light output in response to the first viewer moving closer to the display by performing at least one of: modifying the first light output to reduce view ghosting in response to the first viewer moving closer to the display, modifying the first light output to correct for aspect ratio distortion in response to the first viewer moving closer to the display, and modifying the first light output to correct for depth perception change in response to the first viewer moving closer to the display”.
Additionally, neither Qin et al. (US 2014/0347454), Qin et al. (US 9,654,768), 
Bathiche et al. (US 9,486,386), Bathiche et al. (US 2016/0101013), Defaria et al. (US 10,924,817), Defaria et al. (US 2020/0228881), nor the prior art of record remedy the deficiency of Sugiyama, Schmidtlin, Nishihara, and Larson (all of record).
Regarding Claim 10 (renumbered claim 14), Sugiyama (US 2007/0165145, of record) discloses a superstereoscopic display (Fig. 2, Paragraphs 0035-0045) with enhanced off-angle separation comprising: a first light source (Fig. 2, backlight 5, Paragraph 0036);
a lenticular lens (Fig. 2, lenticular lens 8, Paragraph 0040) optically coupled to the first light source that, with the first light source, generates a first light output having viewing angle dependency (Fig. 2, lens patterns 8a, Paragraph 0040, Fig. 11, Fig. 15); and
a optical volume optically coupled to the lenticular lens (Fig. 2, 2, 3, 4, and 9 are optically coupled to lenticular lens array 8, Paragraphs 0036 and 0040), 
high-index optical volume optically coupled to the lenticular lens; wherein the optical volume has an index of refraction greater than one;
However Schmidtlin (US 2017/0139213, of record), in the same field of endeavor, teaches a high-index optical volume optically coupled to the lenticular lens; wherein the optical volume has an index of refraction greater than one (Fig. 7A, beam deflector, Paragraphs 0176, 0177, 01778, and 0187, refractive index = 1.4905) for the purpose of directing stereoscopic images towards a viewer’s eye (Paragraph 0110).
Sugiyama in view of Schmidtlin further discloses wherein the first light source transmits the first light output to the high-index optical volume (Schmidtlin, Paragraphs 0042, 0177, and 0179); wherein the high-index optical volume transmits the first light output to free-space (Schmidtlin, Fig. 7B, light is directed from beam deflector toards the viewer, Paragraphs 0200-0205); wherein, after transmission by the high-index optical volume, the first light output comprises a first visible image at a first viewing angle and a second visible image, non-identical to the first visible image, at a second viewing angle separated by a first nonzero angle from the first viewing angle (Sugiyama, Paragraphs 0044 and 0068, Fig. 2, different images to observers 10 and 20 at different observing positions, Fig. 5, image L2 and image R2, Fig. 12, image L3 and image R3), 
Nishihara (US 2005/0078370, of record), in the same field of endeavor, teaches a third visible image non-identical to the first and second visible images, at a third viewing angle separated by a second non-zero angle from the second viewing angle; wherein the first, second, and third visible images correspond to views of a first three-dimensional image and enable superstereoscopic viewing of the first three-dimensional 
Larson et al. (US 2015/0022887) discloses a tracking sensor (Fig. 3, sensors 222), wherein the first light source modifies the first light output to enable superstereoscopic viewing of the first three-dimensional image for a first viewer  (Paragraphs 0042).
However neither Sugiyama, Schmidtlin, Nishihara, nor Larson disclose “and a second viewer based on at least one of head tracking data and eye tracking data, the at least one of head tracking data and eye tracking data corresponding to the first and second viewers and captured by the tracking sensor”.
Additionally, neither Qin et al. (US 2014/0347454), Qin et al. (US 9,654,768), 
Bathiche et al. (US 9,486,386), Bathiche et al. (US 2016/0101013), Defaria et al. (US 10,924,817), Defaria et al. (US 2020/0228881), nor the prior art of record remedy the deficiency of Sugiyama, Schmidtlin, Nishihara, and Larson (all of record).
Claims 1-28 (renumbered claims 1-33) are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a superstereoscopic display comprising “wherein the first light source further modifies the first light output in response to the first viewer moving closer to the display by performing at least one of: modifying the first light output 
Specifically regarding the allowability of independent (original) second claim 10 (renumbered claim 14):  The prior art of record does not disclose or suggest a superstereoscopic display comprising “and a second viewer based on at least one of head tracking data and eye tracking data, the at least one of head tracking data and eye tracking data corresponding to the first and second viewers and captured by the tracking sensor”, along with other claim limitations. Original claims 11, 12, original first 13, original second 13, and 14-28 (renumbered 15-33) are allowable due to pendency on amended independent (original) second claim 10 (renumbered claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872